DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended): A radiation detector comprising: a substrate having a plurality of charge collection electrodes; a radiation absorption layer disposed on one side with respect to the substrate and formed of a perovskite material; a voltage application electrode disposed on the one side with respect to the radiation absorption layer, a bias voltage being applied to the voltage application electrode so that a potential difference is generated between the voltage application electrode and each of the plurality of charge collection electrodes; and a protective member disposed on the one side with respect to the substrate and being in contact with at least portions opposite to each other in a side surface of the radiation absorption layer, wherein the protective member does not cover the radiation absorption layer and the voltage applying electrode from the one side.
Claim 12 (Currently Amended): A method for manufacturing a radiation detector, the method comprising: a first step of disposing a frame member on one side absorption layer and the voltage applying electrode from the one side.
Response to Arguments
Applicant’s arguments, see p. 5 – 6 of the Applicant’s Remarks, filed 0n 1/14/2021, with respect to the limitation of “the protective member does not cover the radiation absorption layer and the voltage applying electrode from the one side” have been fully considered and are persuasive.  The previous rejection has been withdrawn.
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the limitation discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884